 Case 2:20-cv-03797-FMO-JC Document 113 Filed 10/14/20 Page 1 of 1 Page ID #:1766

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 20-3797 FMO (JCx)                                     Date   October 14, 2020
 Title           Francis J. Racioppi, Jr. v. Dmitry Borisovich Bosov, et al.



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                Vanessa Figueroa                                          None Present
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                    None Present                                           None Present
 Proceedings:             (In Chambers) Order Re: Service of Complaint

       Having reviewing the briefing filed with respect to plaintiff’s Ex Parte Application for an
Order Authorizing Alternative Service on Defendant Bosov’s Successor (Dkt. 80, “Application”),
the court concludes that oral argument is not necessary to resolve the Application, see Fed. R.
Civ. P. 78(b); Local Rule 7-15; Willis v. Pac. Mar. Ass’n, 244 F.3d 675, 684 n. 2 (9th Cir. 2001),
and concludes as follows.

         On April 24, 2020, plaintiff Francis J. Racioppi, Jr. (“plaintiff”) brought this action against 23
defendants. Defendant Dmitry Borisovich Bosov (“the decedent”) passed away approximately 11
days after the action was filed, (see Dkt. 64, Response to Order to Show Cause Re: Dismissal at
4); (id., Declaration of David J. Carroll at ¶ 6), and on August 21, 2020, plaintiff moved to substitute
the decedent with his successor, Katerina Bosov. (See Dkt. 81, Motion for Substitution of
Defendant (“Motion for Substitution”)). The court granted plaintiff’s Motion for Substitution on
October 13, 2020. (See Dkt. 103, Court’s Order of October 13, 2020, at 2). At the same time that
plaintiff filed his Motion for Substitution, he also filed the instant Application, seeking an order
authorizing service on Bosov, who is located in Russia, by email and registered mail. (See Dkt.
80, Application at 1).

       Having reviewed and considered the Application, IT IS ORDERED THAT plaintiff’s Ex Parte
Application for an Order Authorizing Alternative Service on Defendant Bosov’s Successor
(Document No. 80) is granted in part and denied in part for the reasons set forth in the Court’s
Order of October 13, 2020. (See Dkt. 105, Court’s Order of October 13, 2020, at 2-3). Plaintiff
shall serve Bosov by email and file proof of such service no later than October 21, 2020.



                                                                                    00       :      00

                                                          Initials of Preparer             vdr




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                   Page 1 of 1
